DETAILED ACTION

Status of Application
Claims 1, 3-8, and 10-16 are pending in the present application.
	The Preliminary Amendment filed on 11/15/2019 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The term "when required" in claims 1, 8, and 15 is a relative term which renders the claim indefinite.  The term "when required” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear from claims or the specification as to when the requirement is met. Two methods can come to two different conclusions as to when the feeding to a second stage “is required.” Hence, the metes and bounds of the claims are not defined and therefore the claims are indefinite.
Claims 3, 10, and 16 include the term “when required” and are rejected under the same rationale as claims 1, 8, and 15.
Claims 5 and 12 recite the limitation "the first buffer vector".  There is insufficient antecedent basis for this limitation in the claims. The examiner will interpret this to mean “the first buffer”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al (hereinafter Furukawa), “High-Throughput Secure Three-Party Computation for Malicious Adversaries and an Honest Majority” [See applicant provided IDS, Cite No. 18, February 8, 2017], in view of Neff, U.S. Publication No. 2005/0028009 A1.
Referring to claims 1, 8, and 15, taking claim 1 as exemplary, Furukawa discloses a method for multiparty computation wherein a plurality of parties each compute a preset function without revealing inputs thereof to others [p. 1, Section 1.1, “Background”; a set of parties with private inputs wish to compute a joint function of their inputs, without revealing anything but the output], the method comprising:
each of the parties performing a validation step to validate that computation of the function is carried out correctly, wherein 
the validation step includes:
a first step that prepares a plurality of verified multiplication triples [p. 21, Section 4; generating an array of correct multiplication triples; p. 22, each of the parties securely computing Ftriples; “We therefore use cut-and-choose to check that the triples are indeed correct” (verified); …the resulting shares [ci] is consistent] and feeds at least a multiplication triple to a second step when required [performing Section 3.7 when required]; and
the second step that consumes a randomly selected multiplication triple generated by the first step [pp. 19-20, Section 3.7, “by using (and wasting) an additional random multiplication triple that is assumed to be consistent”; “using” equivalent to the claimed “consumes”].

However, it is well known in the art to shuffle data for tamper resistance as evidenced by Neff. Neff discloses wherein the first step performs shuffling of the generated multiplication triples, in at least one of shuffle in a sequence [claims 6, 22; “produce a first shuffled sequence of electronic data elements”; “repeating the secretly shuffling, generating and providing for l-tuple of elements in an input sequence of elements”], in order to provide a shuffle protocol that is simple to implement and practical [paragraph 7].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the method of Furukawa to provide a shuffle protocol that is simple to implement and practical. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein the first step performs shuffling of the generated multiplication triples, in at least one of shuffle in a sequence and shuffle of sequences.
Referring to claims 7 and 14, taking claim 7 as exemplary, the modified Furukawa discloses the method according to claim 3, wherein the first step verifies one multiplication triple using a plurality of multiplication triples [Furukawa, p. 22, “We do this by opening C triples using Protocol 3.15”].
Claims 3, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa, in view of Neff, as applied to claims 1, 8, and 15 above, and further in view of Fernandez et al (hereinafter Fernandez), US. Publication No. 2017/0353302 A1.
Referring to claims 3, 10, and 16, taking claim 3 as exemplary, the modified Fernandez does not explicitly disclose the method according to claim 1, wherein the first step uses a first buffer to provide a multiplication triple that is randomly selected from entirety thereof when required, and to be refilled from a second buffer in order.
However, Fernandez discloses wherein the first step uses a first buffer to provide a multiplication triple that is randomly selected from entirety thereof when required, and to be refilled from a second buffer in order [paragraph 13, “generate a second obfuscated digital bit stream by performing a second XOR with the second digital bit stream and the random bit buffer”, the random bit buffer providing randomly selected data; “the instructions may further generate a second stream of random bits from the PRNG, shuffle bits of the second stream of random bits to refill the random bit buffer”; paragraph 120, manager 104 including PRNG, “receive data, insert the data into a RNG 116, and output the resulting randomized data”, hence 104 can be considered a second buffer since it buffers the received data], in order to provide protection for data from cyber-attacks [paragraph 2].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the method of the modified Furukawa to provide protection for data from cyber-attacks. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein the first step uses a first buffer to provide a multiplication triple that is randomly selected from entirety thereof when required, and to be refilled from a second buffer in order.
Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa, in view of Neff, as applied to claims 1 and 8 above, and further in view of Kolesnikov et al (hereinafter Kolesnikov), U.S. Publication No. 2012/0079602 A1.
Referring to claims 4 and 11, taking claim 4 as exemplary, the modified Furukawa does not explicitly disclose the method according to claim 3, wherein the second step randomly selects the multiplication triples stored in the first buffer after a triple of a gate of a circuit corresponding to the function is generated.
However, Kolesnikov discloses wherein the second step randomly selects the multiplication triples stored in the first buffer after a triple of a gate of a circuit corresponding to the function is generated [claim 8, the token interacts with the leakage-protected area to generate the garbled table in a leakage-resilient manner for the gate g by generating and storing a triple (ki0, ki1, ki) for every wire wi connected to the gate g for which the wire garblings have not yet been generated, where ki0, ki1, epsilonK are selected pseudo-randomly], in order to provide privacy to parties of electronic transactions [paragraph 2].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the method of the modified Furukawa to provide privacy to parties of electronic transactions. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein the second step randomly selects the multiplication triples stored in the first buffer after a triple of a gate of a circuit corresponding to the function is generated.


Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa, in view of Neff, as applied to claims 1, 8, and 15 above, and further in view of Flatland et al (hereinafter Flatland), U.S. Publication No. 2011/0040761 A1.
Referring to claims 6 and 13, taking claim 6 as exemplary, the modified Furukawa does not explicitly disclose the method according to claim 3, wherein the multiplication triples in the second buffer are consumed and refilled by a chunk with a preset size.
However, Flatland discloses wherein the multiplication triples in the second buffer are consumed and refilled by a chunk with a preset size [paragraph 62, “predetermined buffer fill size”; “initiates buffer refilling as needed using read sizes”], in order to provide good runtime performance [paragraph 62].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the method of the modified Furukawa to provide good runtime performance. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein the multiplication triples in the second buffer are consumed and refilled by a chunk with a preset size.

Allowable Subject Matter
Claims 5 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 

Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Karmouch et al, U.S. Patent No. 7,055,170 B1 discloses a Shared Tuple Space for effecting inter-site communications between different sites and embed messages from the user agents in secure tuples using multi-layered encryption and exchange the secure tuples over the Shared Tuple Space [Abstract].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Farley Abad/Primary Examiner, Art Unit 2181